DETAILED ACTION
An amendment was received and entered on 02/04/2021. 
Claims 1-2, 5, 11, 17, 21-22, 35-36, 38-42, 44-45, 60, 67, and 69-70 are pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Specification Objections
The substitute specification filed 02/04/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b) is missing and a marked-up copy of the substitute specification has not been supplied (in addition to the clean copy).

Claim Rejections U.S.C. §101
Claims 69-70 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. Abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 69-70 are directed to a natural phenomenon and an abstract idea because the claims recite natural phenomenon and an abstract idea (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” is: the presence of B-cells in the subject indicates that the subject is likely to respond to a therapy comprising an anti-CD47 agent and an anti-CD20 antibody. The “abstract idea” is: a method comprising determining. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of measuring B-cells in lymphoma patients as a biomarker for therapeutic response (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 

Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of determining the presence of B-cells in the blood would conventionally and routinely perform such steps. Van Dongen JJM et al. (Leukemia 2012, 26 1908-1975) teaches immunophenotyping is crucial for the identification, enumeration and characterization of B-cell lymphoma cells (page 1908, Introduction, paragraph 1). The optimized EuroFlow antibody panel for clinical diagnosis of B-cell chronic lymphoproliferative diseases, which include DLBCL and FL, determines expression of CD19 and CD20 is routine (Section 8 B-cell chronic lymphoproliferative diseases: page 1947, right column paragraph 2 and page 1948, Conclusion, paragraph 1). Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the judicial exception(s). Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods of determining the presence of B-cells in the blood encompassed by the instant claims are well-known, routine, and conventional. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression) are routinely performed in the art to obtain data regarding expression and treat subjects. In regards to “diagnosing", it is further noted that merely presenting results of a process otherwise unpatentable under 35 U.S.C. 101 is insufficient to establish eligibility under the statute. See FairWarning IP, LLC v. Iatric Sys., Inc., No. 2015-1985, 2016 WL 5899185, at *3 (Fed. Cir. Oct. 11, 2016) (claim unpatentable under 35 U.S.C. 101 despite recitation of the step: “providing notification if [an] event has occurred”). Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s).


Claim Rejections U.S.C. §102 and §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 11, 21, 35-36, 38-42, 44-45, and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Advani RH et al. NEJM (N Engl J Med 2018;379:1711-21).
Regarding claims 1-2, 35-36, 38-39, 41-42, and 60, Advani NEJM teaches the clinical co-administration of Hu5F9-G4 (an anti-CD47 agent also known as magrolimab that inhibits binding between CD47 and SIRPα) and rituximab (an anti-CD20 antibody) in patients refractory to previous treatment with rituximab (previously received anti-CD20 therapy) where their B-cell tumors were determined as diffuse large B-cell lymphoma (DLBCL) or follicular lymphoma (FL), which are types of Non-Hodgkin’s Lymphoma (abstract). 
Regarding claim 11, Advani NEJM teaches patient inclusion criteria includes determining that the B-cell lymphoma is CD20+ (page 1712, right column paragraph 1 under Methods). Regarding claim 21, Advani NEJM determines B-cells in patients with refractory rituximab lymphoma (abstract), so by definition every patient previously received anti-CD20 therapy some threshold time ago. Regarding claim 40, Advani NEJM indicates patients tested had a range of 2 to 10 prior lines of therapy (abstract). Regarding claim 44-45, Advani NEJM teaches the administration of Hu5F9-G4 and rituximab intravenously (page 1712, right column, paragraphs 3-4). 

Claims 1-2, 11, 21, 35-36, 38-42, 44-45, and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Advani RH et al. ASCO (Journal of Clinical Oncology 36(15) suppl (May 20, 2018) 7504-7504, published online June 1, 2018) as evidenced Advani RH et al. NEJM (N Engl J Med 2018;379:1711-21).
Regarding claims 1-2, 35-36, 38-39, 41-42, and 60, Advani ASCO teaches the clinical testing of Hu5F9-G4 (an anti-CD47 agent also known as magrolimab) and rituximab (an anti-CD20 antibody) in non-Hodgkin’s lymphoma patients refractory to previous treatment with rituximab where the B-cell tumors were determined to be diffuse large B-cell lymphoma (DLBCL) or follicular lymphoma (FL), prior to treatment  (abstract). 
Regarding claims 11 and 21, as evidenced by Advani NEJM, the patients of Advani ASCO have been determined to have CD20+ B cells in patients with refractory rituximab lymphoma (abstract), so by definition every patient previously received anti-CD20 therapy some threshold time ago and has B-cells. Regarding claim 40, Advani ASCO indicates patients tested had a range of 2 to 9 prior lines of therapy (abstract). 
Regarding claims 44-45, as evidenced by Advani NEJM, the Hu5F9-G4 and rituximab were intravenous administered to the patients of Advani ASCO (page 1712, right column, paragraphs 3-4).

Claim Rejections U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Advani RH et al. NEJM (N Engl J Med 2018;379:1711-21) as applied to claim 1 above, and further in view of Van Dongen JJM et al. (Leukemia 2012, 26 1908-1975).
The teachings of Advani NEJM are described above.
Advani NEJM does not teach determining CD19+ B-cells or CD19+ and CD20+ B-cells in a subject prior to treatment. However, these deficiencies are made up in Van Dongen.
Van Dongen teaches immunophenotyping is crucial for the identification, enumeration and characterization of leukemia and lymphoma cells (page 1908, Introduction, paragraph 1). The optimized EuroFlow antibody panel for clinical diagnosis of B-cell chronic lymphoproliferative diseases, which include DLBCL and FL, determines expression of CD19 and CD20 (Section 8 B-cell chronic lymphoproliferative diseases: page 1947, right column paragraph 2 and page 1948, Conclusion, paragraph 1).
Regarding claims 5 and 17, it would be obvious to a person having ordinary skill in the art to modify the method of characterizing the non-Hodgkin’s lymphoma prior to treatment of Advani NEJM with determining CD19+ and CD20+ B-cells in non-Hodgkin’s lymphoma patients of Van Dongen, because determination of CD19 and CD20 expression is required for diagnostic purposes as part of standard immunophenotyping for diagnosis. There would be a reasonable expectation of success of determining CD19 and CD20 in non-Hodgkin’s lymphoma of Advani NEJM, because Van Dongen teaches that it is standard to determine the CD19 and CD20 status for diagnosis of non-Hodgkin’s lymphoma before treatment.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Advani RH et al. NEJM (N Engl J Med 2018;379:1711-21) as applied to claim 1 above, and further in view of Kennedy AD et al. (J Immunol  2004, 172 (5) 3280-3288).

The teachings of Advani NEJM are described above.
Advani NEJM does not specify determining B-cells are in the subject by determining or having determined that the subject previously received an anti-CD20 therapy more than 4 weeks ago. However, this deficiency is made up in Kennedy.
Kennedy teaches patients with B-cell non-Hodgkin’s lymphoma receiving rituximab (375 mg/m2, once per week for 4 weeks) have reduced CD20 expression of residual circulating B-cells by flow cytometry immediately following treatment (page 3284, right column, paragraph 2 under Cell lines, sera, and patients; page 3281, left column, paragraph 1 under Treatment with RTX acutely reduces CD20 on circulating cells; and Figure 7B). Triton X-100 extracts of mononuclear cells of patients treated with rituximab demonstrate CD20 was below the limit of detection after 3 weeks of rituximab treatment (Figure 7C).
It would be obvious to a person having ordinary skill in the art that the lymphoma patients previously treated with rituximab in Advani NEJM would have less CD20+ B-cells following treatment, which is a period of a time after 3 weeks, including 4 weeks, because Kennedy teaches rituximab decreases CD20 expression in B-cells after 3 weeks. There would be a reasonable expectation of success to use a method of rituximab treatment after 3 weeks, including 4 weeks, as a CD20+ B-cells determination factor, because a standard dose of rituximab decreases CD20 expression to low levels after 3 weeks and further rituximab treatment would be expected to continue suppression of its CD20 target.  

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Advani RH et al. NEJM (N Engl J Med 2018;379:1711-21) as applied to claim 1 above. 

The teachings of Advani NEJM are described above. Advani NEJM further teaches rituximab administration at 375 mg per m2 of body surface area weekly in cycle 1 (4 weeks) and then monthly in cycles 2 through 6 (page 1712, right column, paragraph 4). In the 30 mg/kg magrolimab (Hu5F9-G4) patient population, magrolimab treatment includes a priming dose of 1 mg to prevent on target anemia (page 1716, left column, paragraph 4) followed by weekly maintenance doses of 30 mg/kg which did not reach the maximum tolerated dose threshold (page 1716, left column, paragraph 3). At least 1 patient received weekly maintenance magrolimab for 12 weeks (Figure 1B). Changing the dosage of Hu5F9-G4 from every week to every other week in one patient after 4 weeks did not alter CD47-receptor occupancy on biomarker red and white blood cells (Figure 2A).
Advani NEJM does not specify changing the administration of magrolimab from weekly doses after 8 weeks to every-other-week onwards.
It would be obvious to a person having ordinary skill in the art through routine optimization to change the weekly maintenance dosage of magrolimab from weekly to every-other week after 8 weeks from 4 weeks of the method of treating B cell tumors of Advani NEJM, because Advani NEJM teaches that patients that received weekly therapy for 12 weeks did not reach the maximum tolerated dose at 30 mg/kg for the patient population. There would be a reasonable expectation of success because the toxicity profile was acceptable for weekly dosing for 12 weeks and biomarkers for receptor occupancy suggested every-other-week dosing was acceptable after 4 weeks. Any dosing schedule changes between 4 and 12 weeks whether weekly or every 2 weeks would therefore be acceptable. 

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Advani RH et al. ASCO (Journal of Clinical Oncology 36(15) suppl (May 20, 2018) 7504-7504, published online June 1, 2018) as applied to claim 1 above, and further in view of Van Dongen JJM et al. (Leukemia 2012, 26 1908-1975).
The teachings of Advani ASCO are described above.
Advani ASCO does not teach determining CD19+ B-cells in a subject. However, this deficiency is made up in Van Dongen.
The teachings of Van Dongen are described above. 
Regarding claims 5 and 17, it would be obvious to a person having ordinary skill in the art to modify the method of characterizing the non-Hodgkin’s lymphoma prior to treatment of Advani ASCO with the addition of a method for the determination of CD19+ and CD20+ B-cells in non-Hodgkin’s lymphoma patients of Van Dongen, because determination of CD19 and CD20 expression is required for diagnostic purposes as part of standard immunophenotyping for diagnosis. There would be a reasonable expectation of success of determining CD19 and CD20 in non-Hodgkin’s lymphoma of Advani ASCO, because Van Dongen teaches that it is standard to determine the CD19 and CD20 status for diagnosis of non-Hodgkin’s lymphoma before treatment.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Advani RH et al. ASCO (Journal of Clinical Oncology 36(15) suppl (May 20, 2018) 7504-7504, published online June 1, 2018) as applied to claim 1 above, and further in view of  Kennedy AD et al. (J Immunol  2004, 172 (5) 3280-3288). 
The teachings of Advani ASCO are described above.
Advani ASCO does not specify determining B-cells are in the subject by determining or having determined that the subject previously received an anti-CD20 therapy more than 4 weeks ago. However, this deficiency is made up in Kennedy.
The teachings of Kennedy are described above.
It would be obvious to a person having ordinary skill in the art that the lymphoma patients previously treated with rituximab in the methods of Advani ASCO would have less CD20+ B-cells following treatment, which is a period of a time after 3 weeks, including 4 weeks, because Kennedy teaches rituximab decreases CD20 expression in B-cells after 3 weeks. There would be a reasonable expectation of success to use a method of rituximab treatment after 3 weeks, including 4 weeks, as a CD20+ B-cells determination factor, because a standard dose of rituximab decreases CD20 expression to low levels after 3 weeks and further rituximab treatment would be expected to continue suppression of its CD20 target.  

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Advani RH et al. ASCO (Journal of Clinical Oncology 36(15) suppl (May 20, 2018) 7504-7504, published online June 1, 2018) as applied to claim 1 above, and evidenced by Advani RH et al. NEJM (N Engl J Med 2018;379:1711-21).

The teachings of Advani ASCO are described above. Advani ASCO further teaches a method where a standard dose of rituximab was administered (abstract) with a priming dose of 1 mg magrolimab to prevent on target anemia (abstract) followed by weekly maintenance doses of 30 mg/kg which did not reach the maximum tolerated dose threshold (abstract). CD47-receptor occupancy of magrolimab on biomarker peripheral blood cells demonstrated high levels of saturation with greater than 90% CD47 receptor occupancy (abstract). As evidenced by Advani NEJM, rituximab is administered at a dose 375 mg per m2 of body surface area weekly in cycle 1 (4 weeks) and then monthly in cycles 2 through 6 in the method of Advani ASCO.
Advani ASCO does not specify changing the administration of magrolimab from weekly doses after 8 weeks to every-other-week onwards or the dose of rituximab used. 
It would be obvious to a person having ordinary skill in the art through routine optimization to change the method of a weekly maintenance dosage of magrolimab in Advani ASCO from weekly to every-other week after 8 weeks because the biomarker for target engagement on peripheral blood cells demonstrated high levels of saturation with greater than 90% CD47 receptor occupancy. There would be a reasonable expectation of successful treatment by changing the method to an every-other week dosing schedule for magrolimab because weekly dosing caused almost full saturation of the target based on the tested biomarkers. Less frequent dosing would also potentially minimize toxicity and the number of treatments necessary, which patients would prefer.  
It would be obvious to a person having ordinary skill in the art to use a method of administering rituximab at 375 mg per m2 of body surface area weekly in cycle 1 (4 weeks) and then monthly in cycles 2 through 6  in combination with magrolimab because this dosage of rituximab was successfully used in Advani ASCO as evidenced by Advani NEJM to treat patients. It would be reasonable to assume that using the same drug, concentration, regimen, on the same disease would yield similarly successful results.  


Claim 69-70 is rejected under 35 U.S.C. 103 as being unpatentable over Advani RH et al. ASCO (Journal of Clinical Oncology 36(15) suppl (May 20, 2018) 7504-7504, published online June 1, 2018) as applied to claim 1 above, and further in view of Muringampurath-John D et al. (British J Haematology 2012 158(5) 608-614).
The teachings of Advani ASCO are described above. Advani ASCO further teaches a method where the presence of DLBCL or FL B-cells in the patient indicated that they were likely to respond to magrolimab and rituximab treatment with a 50% tumor objective response rate (abstract).
Advani ASCO does not teach obtaining a blood sample to determine the B-cells in the sample. However, this deficiency is made up in Muringampurath-John.
Muringampurath-John teaches non-Hodgkin’s lymphoma DLBCL occasionally presents with circulating malignant cells and the cohort studied tested positive for CD19 and CD20 in greater than 90% of patient samples (abstract). Pathological characteristics of B-cells were determined using the method of flow cytometry for immunophenotyping the circulating cells in the blood to determine B-cells (page 609, paragraph 2).
Regarding claims 69-70, it would be obvious to a person having ordinary skill in the art to perform a method comprising obtaining a blood sample from a lymphoma patient and determining B-cells with a standard clinical flow cytometry assay for DLBCL diagnostic purposes as described by Muringampurath-John and using the results of the assay as an indication of whether treatment with an anti-CD47 agent and anti-CD20 antibody would be effective as described by the teaching of Advani ASCO. This is obvious because the results of the diagnostic flow cytometry assay would direct treatment of the subject if DLBCL is present, to the combination anti-CD47 and CD20 agents which has been shown to be effective in DLBCL. If the patient possesses another form of cancer that lacks the target antigens, then combination treatment with anti-CD47 and CD20 agents would be unlikely to respond. There is a reasonable expectation of success using this method because immunophenotyping is a routine clinical assay that can be performed on blood and other sample types and is currently used for diagnosis and to make treatment decisions that would allow combination CD47-CD20 antibody therapy to be effectively used in DLBCL patients. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5, 11, 17, 38, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 7 of U.S. Patent No. 8758750 in view of Van Dongen JJM et al. (Leukemia 2012, 26 1908-1975). 
8758750 claimed methods for treating a blood cancer which can be the non-Hodgkin’s lymphoma DLBCL, with a CD47 agent and CD20 antibody in claims 1, 4, 5, and 7.
8758750 does not claim determining B-cells or B cells as CD19+ and/or CD20+. However, these deficiencies are made up in Van Dongen.
The teachings of Van Dongen are described above.
Regarding claims 1-2, 5, 11, 17, 38, and 42, it would be obvious to a person having ordinary skill in the art to modify the patented method of treating DLBCL comprised of administering an anti-CD47 antibody and anti-CD21 antibody to include the method of determining CD19 and CD20 B cell levels prior to treatment of Van Dongen to identify the response population to be treated. There would be a reasonable expectation of success of including a method of determining CD19 and CD20 in non-Hodgkin’s lymphoma because Van Dongen teaches that it is standard to determine the CD19 and CD20 status for diagnosis of non-Hodgkin’s lymphoma before treatment and aids in the identification of the specific form of lymphoma.

Claims 21, 35-36, 39-41, 44-45, 60, and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 7 of U.S. Patent No. 8758750 as applied to claim 1 above, and further in view of Advani NEJM (N Engl J Med 2018;379:1711-21).
8758750 is described above.
8758750 does not claim intravenous administration of magrolimab as the CD47 agent and rituximab as the CD20 antibody, and dosage of antibodies or treatment of non-Hodgkin’s lymphoma patients that have FL, rituximab refractory disease or have been treated with at least 2 lines of therapy. However, these deficiencies are made up in Advani NEJM.
The teachings of Advani NEJM is described above.
Regarding claims 35-36, 39-41, 44-45, and 60 it would be obvious to a person having ordinary skill in the art to modify the patented method of treating DLBCL comprised of administering an anti-CD47 antibody and anti-CD21 antibody (claims 1, 4, 5 and 7) to include methods with species of non-Hodgkin’s lymphoma treatments in Advani NEJM because they are shown to be effective in treating the disease. Advani NEJM teaches 8758750 methods for: antibody therapeutic species that are effective CD47 and CD20 antibodies (claims 35-36 and 60 of the instant application); species of patients with non-Hodgkin’s lymphoma that can be treated (claims 39-41 of the instant application); and the route of administration (claims 44-45 of the instant application). Regarding claim 21 of the instant application, the method of determining whether B-cells are present in a patient with refractory rituximab lymphoma would be by definition every patient that took part in the trial summarized by Advani NEJM and therefore obvious that B-cells are present in patients with B-cell lymphoma to 8758750. There would be a reasonable expectation of success to include these method details in 8758750 because Advani NEJM teaches that intravenous administration of magrolimab and rituximab is effective for the treatment of non-Hodgkin’s lymphoma patients that have FL, rituximab refractory disease or have been treated with at least 2 lines of therapy.
Regarding claim 67 of the instant application, it would be obvious to a person having ordinary skill in the art to modify the patented method of treating non-Hodgkin’s lymphoma to use the dosage, timing, and antibody species of CD47 and CD20 antibodies for treatment of non-Hodgkin’s lymphoma in the methods of Advani NEJM as a starting point because Advani NEJM is detailing the species of the genus specifically outlined in 8758750 and the treatment was successful. It would further be obvious to a person having ordinary skill in the art through routine optimization to change the method of Advani NEJM for maintenance dosage of magrolimab from weekly to every-other week after 8 weeks from 4 weeks, because Advani NEJM teaches that patients that received weekly therapy for 12 weeks did not reach the maximum tolerated dose at 30 mg/kg for the patient population. There would be a reasonable expectation of success because the toxicity profile was acceptable for weekly dosing for 12 weeks and biomarkers for receptor occupancy suggested every-other-week dosing was acceptable after 4 weeks. Any method with a dosing schedule change between 4 and 12 weeks whether weekly or every 2 weeks would therefore be acceptable. 

Claims 21, 35-36, 39-41, 44-45, 60, and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 7 of U.S. Patent No. 8758750 as applied to claim 1 above, and further in view of Advani RH et al. ASCO (Journal of Clinical Oncology 36(15) suppl (May 20, 2018) 7504-7504, published online June 1, 2018) and evidenced by Advani RH et al. NEJM (N Engl J Med 2018;379:1711-21).  
The teachings of 8758750 are described above.
8758750 does not claim intravenous administration of magrolimab as the CD47 agent and rituximab as the CD20 antibody, and dosage of antibodies or treatment of non-Hodgkin’s lymphoma patients that have FL, rituximab refractory disease or have been treated with at least 2 lines of therapy. However, these deficiencies are made up in Advani ASCO.
The teachings of Advani ASCO as evidenced by Advani NEJM are described above. 
Regarding claims 35-36, 39-41, 44-45, and 60 it would be obvious to a person having ordinary skill in the art to modify the patented method of treating DLBCL comprised of administering an anti-CD47 antibody and anti-CD21 antibody (claims 1, 4, 5 and 7) to include methods with species of non-Hodgkin’s lymphoma treatments in Advani ASCO because they are shown to be effective in treating the disease. Advani ASCO teaches 8758750 methods for: antibody therapeutic species that are effective CD47 and CD20 antibodies (claims 35-36 and 60 of the instant application) and species of patients with non-Hodgkin’s lymphoma that can be treated (claims 39-41 of the instant application). Regarding claim 21 of the instant application, the method of determining B-cells are present in a patient with refractory rituximab lymphoma would be by definition every patient that took part in the trial summarized by Advani ASCO and therefore obvious that B-cells are present in patients with B-cell lymphoma to 8758750. Regarding claims 44-45, as evidenced by Advani NEJM, the method of Hu5F9-G4 and rituximab administration by Advani ASCO is intravenous. There would be a reasonable expectation of success to include these method details to 8758750 because Advani ASCO teaches that intravenous administration of magrolimab and rituximab is effective for the treatment of non-Hodgkin’s lymphoma patients that have FL, rituximab refractory disease or have been treated with at least 2 lines of therapy.
Regarding claim 67 of the instant application, it would be obvious to a person having ordinary skill in the art to modify the patented method of treating non-Hodgkin’s lymphoma to use the dosage, timing, and antibody species of CD47 and CD20 antibodies for treatment of non-Hodgkin’s lymphoma in the methods of Advani ASCO as a starting point because Advani ASCO is detailing the species of the genus specifically outlined in 8758750. It would further be obvious to a person having ordinary skill in the art through routine optimization to change the method of a weekly maintenance dosage of magrolimab in Advani ASCO from weekly to every-other week after 8 weeks because the biomarker for target engagement on peripheral blood cells demonstrated high levels of saturation with greater than 90% CD47 receptor occupancy. There would be a reasonable expectation of successful treatment by changing the method to an every-other week dosing schedule for magrolimab because weekly dosing caused almost full saturation of the target based on the tested biomarkers. Less frequent dosing would also potentially minimize toxicity and the number of treatments necessary, which patients would prefer.  
It would be obvious to a person having ordinary skill in the art to use a method of administering rituximab at 375 mg per m2 of body surface area weekly in cycle 1 (4 weeks) and then monthly in cycles 2 through 6 in combination with magrolimab because this dosage of rituximab was successfully used in Advani ASCO as evidenced by Advani NEJM to treat patients. It would be reasonable to assume that using the same drug, concentration, regimen, on the same disease would yield similarly successful results.  

Claims 1-2, 11, 21, 35-36, 38-42, 44-45, 60 and 67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8, 17- and 31 of copending Application No. 16/272,350. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of both applications have common species of non-Hodgkin’s lymphoma, treatment agents, dosage schedules and routes of administration.

16/272,350 is claiming methods for treating DLBCL and FL patients where the B-cells are determined to be CD20+ and refractory to rituximab and more than 2 prior lines of therapy with a combination of intravenous rituximab and  magrolimab (Hu5F9-G4) using a specific dose and schedule in claims 1-3, 5, 8, and 17-31, which is not patentably distinct from instant claims 1-2, 11, 35-36, 38-42, 44-45, 60 and 67. Regarding claim 21 of the instant application, the methods of claims 1 and 2 of 16/272,350 treat non-Hodgkin’s lymphoma patients that are refractory to rituximab and CD20+, so by definition every patient previously received anti-CD20 therapy some threshold time ago.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 5 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 as applied above and claim 1-3, 5, 8, and 17-31 of copending Application No. 16/272,350 in view of Van Dongen JJM et al. (Leukemia 2012, 26 1908-1975).
16/272,350 is described above. 
16/272,350 does not teach determining B cells as CD19+. However, this deficiency is made up in Van Dongen. The teachings of Van Dongen are described above.
Regarding claims 5 and 17, it would be obvious to a person having ordinary skill in the art to modify the method of claims 1 and 2 of 16/272,350 to characterize the non-Hodgkin’s lymphoma prior to treatment by also including a determination of CD19+ B-cells in addition to CD20+ B-cells in non-Hodgkin’s lymphoma patients in view of the methods of Van Dongen, because determination of CD19 and CD20 expression is required for diagnostic purposes as part of standard immunophenotyping for diagnosis. There would be a reasonable expectation of success of determining CD19 and CD20 in non-Hodgkin’s lymphoma treatment methods in 16/272,350, because Van Dongen teaches that it is standard to determine the CD19 and CD20 status for diagnosis of non-Hodgkin’s lymphoma before treatment.
This is a provisional nonstatutory double patenting rejection.

Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 as applied above and claim 1-3, 5, 8, and 17-31 of copending Application No. 16/272,350 in view of Kennedy AD et al. (J Immunol  2004, 172 (5) 3280-3288).
16/272,350 is described above.
16/272,350 does not teach determining B-cells through prior treatment with anti-CD20 therapy 4 weeks prior. However, this deficiency is made up in Kennedy.
The teachings of Kennedy are described above.
It would be obvious to a person having ordinary skill in the art that lymphoma patients resistant to rituximab or undergoing rituximab treatment in the method claims 1-3, 5, 8, and 17-31 of 16/272,350 would have less CD20+ B-cells following treatment, which is a period of a time after 3 weeks, including 4 weeks, because Kennedy teaches rituximab decreases CD20 expression in B-cells after 3 weeks. There would be a reasonable expectation of success to use a method of rituximab treatment after 3 weeks, including 4 weeks, as a CD20+ B-cells determination factor, because a standard dose of rituximab decreases CD20 expression to low levels after 3 weeks and further rituximab treatment would be expected to continue suppression of its CD20 target.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowable.

Any inquiry concerning this communication should be directed to JOHN J SKOKO III at telephone number (571)272-1107.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J SKOKO III whose telephone number is (571)272-1107. The examiner can normally be reached on Monday-Thursday from 8:00 AM to 4:00 PM. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu, can be reached at telephone number (571)272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/J.J.S./Examiner, Art Unit 1643         

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643